                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION




ROBERTO MARTINEZ,                           )
    #02067337,                              )
         Plaintiff,                         )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:18-CV-3094-G (BH)
JAMES SCOTT SNYDER,                         )
                                            )
             Defendant.                     )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      Accordingly by separate judgment, this action will be dismissed with prejudice

under 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).

      If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.
      SO ORDERED.

April 22, 2019.




                    ___________________________________
                    A. JOE FISH
                    Senior United States District Judge




                     -2-
